Exhibit 10.31

EMPLOYMENT ARRANGEMENTS WITH EXECUTIVE OFFICERS

Following is a description of the employment arrangements for each of Radiant’s
executive officers. None of the executive officers has an employment agreement
with Radiant.

The following table sets forth each executive officer’s current base salary and
the cash bonus paid by Radiant to each executive officer in 2005.

 

Name and Position

  

Current Base

Salary

  

2005 Cash

Bonus

Alon Goren

Chairman of the Board and Chief Technology Officer

   $ 250,000    $ 132,500

John H. Heyman

Chief Executive Officer and Director

     300,000      222,500

Mark E. Haidet

Chief Financial Officer

     212,000      100,330

Andrew S. Heyman

Chief Operating Officer

     267,000      209,153

The executive officers are entitled to all benefits generally made available to
Radiant’s employees.

Radiant’s employees, including its executive officers, are eligible to receive
stock-based incentive compensation under Radiant’s 2005 Long-Term Incentive
Plan, a copy of which is filed as Exhibit 10.7 to Radiant’s Annual Report on
Form 10-K for the year ended December 31, 2005.

All Radiant employees, including executive officers, are required to sign a
Confidentiality and Non-Solicitation Agreement. The agreements restrict the
ability of the executive officers to compete with Radiant during their
employment and for a period of two years thereafter, restrict solicitation of
customers and employees following employment with Radiant, and provide for
ownership and assignment of intellectual property rights to Radiant. Each
agreement has an indefinite term, but the employee may terminate employment with
Radiant at any time.

Radiant maintains a 401(k) Profit Sharing Plan (the “401(k) Plan”) which is
intended to be a tax-qualified defined contribution plan under Section 401(k) of
the Internal Revenue Code of 1986, as amended (the “Code”). In general, all
Radiant employees, working at least 20 hours per week, and who have attained age
21 are eligible to participate on the first of the month following their hire
date. The 401(k) Plan includes a salary deferral arrangement pursuant to which
participants may contribute, subject to certain Code limitations, a minimum of
1% and a maximum of 80% of their salary on a pre-tax basis (up to $14,000 per
year). Subject to certain Code limitations, Radiant may make both matching and
additional contributions at the discretion of the Board of Directors each year.
A separate account is maintained for each participant in the 401(k) Plan. The
portion of a participant’s account attributable to his or her own contributions
is 100% vested. Distributions from the 401(k) Plan may be made in the form of a
lump-sum cash payment or in installment payments. The following table sets forth
the 401(k) Plan matching contributions made by Radiant to each executive officer
in 2005.

 

Name and Position

   401(k) Plan
Matching
Contribution

John H. Heyman

Chief Executive Officer and Director

   $ 4,261

Mark E. Haidet

Chief Financial Officer

     3,180